 Case 6:21-cv-01474-ACC-EJK Document 1 Filed 09/07/21 Page 1 of 16 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

MADELINE AMARAL

       Plaintiff,

v.                                         CASE NO.:

JOHN BEAN TECHNOLOGIES
CORPORATION,

       Defendant.
___________________________________/

              COMPLAINT & DEMAND FOR JURY TRIAL

      Plaintiff MADELINE AMARAL (hereinafter “Plaintiff”), by and through

the undersigned counsel, hereby files this Complaint against Defendant JOHN

BEAN TECHNOLOGIES CORPORATION (hereinafter “Defendant”), and

states the following:

                            NATURE OF CASE

      1.    This is a claim by Plaintiff against her former employer for

violations of the Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e,

and the Florida Civil Rights Act §§ 760.01-760.11, Florida Statutes (“FCRA”).

As a result, and for the violation of Plaintiff’s rights to be free from

discrimination based on her national origin and retaliation, Plaintiff seeks to

recover front pay, back pay, an equal amount as liquidated damages,

reinstatement, lost benefits, compensatory damages, emotional distress
 Case 6:21-cv-01474-ACC-EJK Document 1 Filed 09/07/21 Page 2 of 16 PageID 2




damages, pain and suffering, injunctive relief, reasonable attorneys’ fees and

costs and any other relief to which the Plaintiff is entitled, including but not

limited to, equitable relief.

                                  PARTIES

       2.    Plaintiff was hired by Defendant on or around October 22, 2018.

       3.    At the time of her termination on or around September 2, 2020,

Plaintiff worked for Defendant as an Accounts Receivable Coordinator.

       4.    Defendant JOHN BEAN TECHNOLOGIES CORPORATION,

owns, controls, and operates a business providing technology services to the

food processing and air transportation industries in the state of Florida,

including the location where Plaintiff was employed.

                          JURISDICTION & VENUE

       5.    Jurisdiction of this matter arises pursuant to 28 U.S.C. §1331

with federal questions involving Title VII. An express grant of federal court

jurisdiction over this federal claim is found in Title VII at 42 U.S.C.§2000e-

5(f)(3).

       6.    This Court has supplemental jurisdiction over Plaintiff’s state law

claims.

       7.    The acts and omissions giving rise to this action occurred in

Orlando, Florida.

       8.    Defendant conducts business in Orlando, Florida.
                                       2
 Case 6:21-cv-01474-ACC-EJK Document 1 Filed 09/07/21 Page 3 of 16 PageID 3




      9.     Plaintiff was employed with Defendant in Orlando, Florida.

      10.    Defendant was an employer as defined by the laws under which

this action is brought and employs greater than 15 employees.

      11.    This is an action at law raises a federal question under federal law.

      12.    This Court has jurisdiction over this matter pursuant to 28 U.S.C.

§1331.

      13.    Venue is proper in because the illegal conduct occurred within the

judicial district in and for this District.

                        STATUTORY PREREQUISITES

      14.    Plaintiff is a Hispanic individual who suffered discrimination

based on her ethnicity/national origin and retaliation.

      15.    Plaintiff is a member of a class of individuals protected by Title

VII and the FCRA.

      16.    Plaintiff was qualified for her position of employment as an Accounts

Receivable Coordinator.

      17.    The Defendant meets the statutory criteria for coverage as an

“employer” under Title VII and the FCRA.

      18.    Plaintiff meets the statutory criteria for coverage as an

“employee” under Title VII and the FCRA.




                                          3
 Case 6:21-cv-01474-ACC-EJK Document 1 Filed 09/07/21 Page 4 of 16 PageID 4




        19.   Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) on or around December 16,

2020.

        20.   The EEOC issued a Notice of Right to Sue on July 7, 2021.

        21.   Plaintiff brings this suit within ninety (90) days of receipt of her

Notice of Right to Sue.

        22.   Additionally, Plaintiff has complied with all other requirements

and all other prerequisites prior to bringing this lawsuit.

        23.   Plaintiff has satisfied all administrative prerequisites to perfect

her claim.

                          FACTUAL ALLEGATIONS

        24.   Plaintiff began her employment with Defendant on or around

October 22, 2018.

        25.   During her employment with Defendant, Plaintiff had no

significant disciplinary or performance issues.

        26.   During her employment with Defendant, Plaintiff was subjected

to discrimination based upon her ethnicity and national origin.

        27.   The discriminatory and illegal actions were committed by

supervisors, directors, and Human Resources personnel of the Defendant.

        28.   Plaintiff is as Hispanic female.

        29.   Plaintiff’s first language is Spanish.

                                          4
 Case 6:21-cv-01474-ACC-EJK Document 1 Filed 09/07/21 Page 5 of 16 PageID 5




      30.   Throughout her employment, Plaintiff communicated in English

with co-workers and clients daily.

      31.   Plaintiff interacted with her clients and co-workers without issues,

and they never expressed having trouble understanding what Plaintiff was

communicating in English.

      32.   Following a sales meeting in or around May 2020, Plaintiff

received a call from her supervisor, Paul Johnson (hereinafter “Johnson”).

      33.   Johnson stated to the Plaintiff that Defendant’s CFO of the unit

complained about Plaintiff’s English as well as her “accent.”

      34.   Johnson further stated that the CFO also contacted Human

Resources and complained about Plaintiff’s accent and that Plaintiff would

“need to defend [herself].”

      35.   The next day, Plaintiff emailed Johnson and objected to the

discrimination and provided examples as to why her “accent” had never

interfered with her communication skills or job performance.

      36.   Thereafter, Defendant began retaliating against the Plaintiff for

objecting to Defendant’s illegal discrimination.

      37.   Defendant began taking accounts from Plaintiff and she was no

longer allowed to conduct reports on her accounts.

      38.   Defendant also began questioning several of Plaintiff’s co-workers

as to whether they had issues “understanding” her English.

                                       5
 Case 6:21-cv-01474-ACC-EJK Document 1 Filed 09/07/21 Page 6 of 16 PageID 6




      39.   In July 2020, Plaintiff was called to a meeting with Human

Resources personnel Melanie Mack and Danny Rodriguez, as well as Paul

Johnson.

      40.   During the July 2020 meeting, Plaintiff was told Defendant

wanted her to “improve” her English and become “fluent” in the language.

      41.   At this time, Plaintiff had been employed with Defendant for a

year and half without any previous issues, complaints, or incidents related to

her speaking the English language.

      42.   Moreover, during the July 2020 meeting, Plaintiff was praised for

being “highly competent” and having a “very good understanding of [her] role.”

      43.   Plaintiff was also advised Defendant wanted her to take English

courses at Valencia College.

      44.   When Plaintiff objected, Plaintiff was singled out and reprimanded

by Defendant due to her ethnicity and national origin.

      45.   Nevertheless, Plaintiff agreed to enroll in English courses which

were scheduled to begin on October 12, 2020.

      46.   However, on or around September 2, 2020, Plaintiff was

terminated citing a “workforce reduction.”

      47.   Defendant’s reason for Plaintiff’s termination was false and a

pretext for discrimination and retaliation.



                                       6
 Case 6:21-cv-01474-ACC-EJK Document 1 Filed 09/07/21 Page 7 of 16 PageID 7




      48.    Indeed, shortly after her termination, Plaintiff learned that

Defendant     was    advertising    her    exact   position   (same    duties   and

responsibilities, etc.) under a different job title.

      49.    The comments and behavior to which Plaintiff was subjected were

on the basis of her national origin.

      50.    Defendant     also    retaliated   against   Plaintiff   for   opposing

Defendant’s discriminatory actions.

      51.    Defendant treated individuals outside of Plaintiff’s protected class

more favorably.

      52.    Further, upon information and belief, Defendant replaced Plaintiff

with someone outside Plaintiff’s protected category.

                        COUNT I
 DISCRIMINATION IN VIOLATION TITLE VII- NATIONAL ORIGIN

      53.    Plaintiff realleges and adopts allegations contained in paragraphs

1-35, 38-48, and 50-52, as though fully stated herein.

      54.    Plaintiff is a member of a protected class because she is Hispanic.

      55.    At all material times, Plaintiff was qualified to perform her job

duties.

      56.    The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights against discrimination under Title VII because it

treated Plaintiff less favorably because of her national origin.


                                          7
 Case 6:21-cv-01474-ACC-EJK Document 1 Filed 09/07/21 Page 8 of 16 PageID 8




      57.     Defendant    did   not    subject   non-Hispanic     employees     to

discriminatory treatment.

      58.     Plaintiff suffered an adverse employment action when she was

terminated.

      59.     The discrimination to which Plaintiff was subjected was based on

her national origin.

      60.     Defendant does not have a legitimate, non-discriminatory reason

for discharging the Plaintiff.

      61.     The conduct of Defendant and its agents and employees,

proximately, directly, and foreseeably injured Plaintiff, including, but not

limited to, lost wages and benefits, future pecuniary losses, emotional pain and

suffering, humiliation, inconvenience, mental anguish, loss of enjoyment of

life, and other non-pecuniary losses.

      62.     The conduct of Defendant was so willful and wanton, and in such

reckless disregard of the statutory rights of the Plaintiff, as to entitle her to an

award of punitive damages against Defendant, to deter Defendant, and others,

from such conduct in the future.

      63.     Plaintiff is entitled to recover reasonable attorneys’ fees and

litigation expenses.




                                         8
 Case 6:21-cv-01474-ACC-EJK Document 1 Filed 09/07/21 Page 9 of 16 PageID 9




        64.   Plaintiff has no plain, adequate, or complete remedy at law for the

actions of Defendant which have caused, and continue to cause, irreparable

harm.

        WHEREFORE, Plaintiff respectfully requests entry of:

     a.       judgment that the discrimination/harassment against Plaintiff by

     Defendant was a violation of Plaintiff’s rights under Title VII;

     b.       require that Defendant make Plaintiff whole for her losses suffered

     as a result of the discrimination through an award of back pay;

     c.       require that Defendant make Plaintiff whole for her losses suffered

     as a result of the discrimination through reinstatement, or, if that is not

     practical, through an award of front pay;

     d.       compensatory damages;

     e.       judgment against Defendant for damages, including punitive

     damages (when ultimately pled and approved by this Court);

     f.       judgment interest, and, if applicable, post-judgment interest;

     g.       reasonable attorneys’ fees and litigation expenses against

     Defendant; and

     h.       any additional relief that this Court deems just.




                                         9
Case 6:21-cv-01474-ACC-EJK Document 1 Filed 09/07/21 Page 10 of 16 PageID 10




                        COUNT II
  DISCRIMINATION IN VIOLATION OF FCRA- NATIONAL ORIGIN

       65.   Plaintiffs realleges and adopts all allegations contained within

paragraphs 1-35, 38-48, 50-52 as though fully stated herein.

       66.   Plaintiff brings this cause of action pursuant to Section 760.07,

F.S.

       67.   Defendant discriminated against Plaintiff based on her national

origin.

       68.   Defendant engaged in unlawful employment practices prohibited

by the FCRA by discriminating against Plaintiff as set forth above.

       69.   Defendant knew or should have known of the discrimination and

unlawful targeting of Plaintiff.

       70.   At all material times, Plaintiff was qualified to perform her job

duties.

       71.   Defendant discriminated against Plaintiff because of her national

origin.

       72.   Defendant knew or should have known of the discrimination and

unlawful targeting of Plaintiff.

       73.   The above discrimination was done by Defendant with a reckless

disregard for Plaintiff’s rights under federal law. As a direct and proximate

result of the discrimination described above, Plaintiff has suffered and


                                      10
Case 6:21-cv-01474-ACC-EJK Document 1 Filed 09/07/21 Page 11 of 16 PageID 11




continues to suffer loss of employment, loss of income, loss of other employment

benefits and has suffered and continues to suffer mental anguish, distress,

humiliation, great expense and loss of enjoyment of life.

      WHEREFORE, Plaintiff prays for a trial by jury and all legal and

equitable relief allowed by law including:

      a.      Back pay and benefits;

      b.      Interest on back pay and benefits;

      c.      Front pay and benefits;

      d.      Compensatory damages for emotional pain and suffering;

      e.      Injunctive relief;

      f.      Prejudgment interest;

      g.      Costs and attorney’s fees; and

      h.      Such other relief as the Court may deem just and proper.


                            COUNT III
               RETALIATION IN VIOLATION OF TITLE VII

      74.     Plaintiff realleges and adopts allegations contained in paragraphs

1-28, 46-47, 49-52 as though fully stated herein.

      75.     At all times material hereto, Plaintiff was qualified to perform her

job duties.

      76.     Plaintiff engaged in statutorily protected activity when she

opposed Defendant’s discriminatory actions against her.

                                        11
Case 6:21-cv-01474-ACC-EJK Document 1 Filed 09/07/21 Page 12 of 16 PageID 12




       77.    Plaintiff suffered an adverse employment action when Defendant

began taking client accounts from Plaintiff, blocked her from having access to

her account reports, and ultimately terminated Plaintiff.

       78.    A causal connection exists between the protected activity and the

adverse action.

       79.    The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights against retaliation under Title VII because it treated

Plaintiff less favorably because of her complaints of discrimination.

       80.    Defendant does not have a legitimate, non-discriminatory reason

for its firing of Plaintiff.

       81.    The conduct of Defendant and its agents and employees,

proximately, directly, and foreseeably injured Plaintiff, including, but not

limited to, lost wages and benefits, future pecuniary losses, emotional pain and

suffering, humiliation, inconvenience, mental anguish, loss of enjoyment of

life, and other non-pecuniary losses.

       82.    The conduct of Defendant was so willful and wanton, and in such

reckless disregard of the statutory rights of the Plaintiff, as to entitle her to an

award of punitive damages against Defendant, to deter Defendant, and others,

from such conduct in the future.

       83.    Plaintiff is entitled to recover reasonable attorneys’ fees and

litigation expenses.

                                         12
Case 6:21-cv-01474-ACC-EJK Document 1 Filed 09/07/21 Page 13 of 16 PageID 13




        84.   Plaintiff has no plain, adequate, or complete remedy at law for the

actions of Defendant which have caused, and continue to cause, irreparable

harm.

        WHEREFORE, Plaintiff respectfully requests entry of:

        a.    judgment that the retaliation against Plaintiff by Defendant was

     a violation of Plaintiff’s rights under Title VII;

     b.       require that Defendant make Plaintiff whole for her losses suffered

     as a result of the discrimination through an award of back pay;

     c.       require that Defendant make Plaintiff whole for her losses suffered

     as a result of the discrimination through reinstatement, or, if that is not

     practical, through an award of front pay;

     d.       compensatory damages;

     e.       judgment against Defendant for damages, including punitive

     damages (when ultimately pled and approved by this Court);

     f.       judgment interest, and, if applicable, post-judgment interest;

     g.       reasonable attorneys’ fees and litigation expenses against

     Defendant; and

     h.       any additional relief that this Court deems just.




                                        13
Case 6:21-cv-01474-ACC-EJK Document 1 Filed 09/07/21 Page 14 of 16 PageID 14




                             COUNT IV
                  RETALIATION IN VIOLATION OF FCRA

       85.    Plaintiff realleges and adopts allegations contained in paragraphs

1-28, 46-47, 49-52 as though fully stated herein.

       86.    Plaintiff brings this cause of action pursuant to Section 760.07,

F.S.

       87.    Plaintiff engaged in statutorily protected activity when she

opposed Defendant’s discriminatory actions against her.

       88.    Plaintiff suffered an adverse employment action when Defendant

began taking client accounts from Plaintiff, blocked her from having access to

her account reports, and ultimately terminated Plaintiff.

       89.    A causal connection exists between the protected activity and the

adverse action.

       90.    The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights against retaliation under the FCRA because it

treated Plaintiff less favorably because of her complaints of discrimination.

       91.    Defendant does not have a legitimate, non-discriminatory reason

for its firing of Plaintiff.

       92.    The conduct of Defendant and its agents and employees,

proximately, directly, and foreseeably injured Plaintiff, including, but not

limited to, lost wages and benefits, future pecuniary losses, emotional pain and


                                        14
Case 6:21-cv-01474-ACC-EJK Document 1 Filed 09/07/21 Page 15 of 16 PageID 15




suffering, humiliation, inconvenience, mental anguish, loss of enjoyment of

life, and other non-pecuniary losses.

      93.     The conduct of Defendant was so willful and wanton, and in such

reckless disregard of the statutory rights of the Plaintiff, as to entitle her to an

award of punitive damages against Defendant, to deter Defendant, and others,

from such conduct in the future.

      94.     Plaintiff is entitled to recover reasonable attorneys’ fees and

litigation expenses.

        95.   Plaintiff has no plain, adequate, or complete remedy at law for the

actions of Defendant which have caused, and continue to cause, irreparable

harm.

        WHEREFORE, Plaintiff prays for a trial by jury and all legal and

equitable relief allowed by law including:

        a.    Back pay and benefits;

      b.      Interest on back pay and benefits;

      c.      Front pay and benefits;

      d.      Compensatory damages for emotional pain and suffering;

      e.      Injunctive relief;

      f.      Prejudgment interest;

      g.      Costs and attorney’s fees; and

      h.      Such other relief as the Court may deem just and proper.

                                         15
Case 6:21-cv-01474-ACC-EJK Document 1 Filed 09/07/21 Page 16 of 16 PageID 16




                          DEMAND FOR JURY TRIAL

     Plaintiff hereby demands a trial by jury of all issues so triable.



     Dated this 7th day of September, 2021.


                                    /s/ Anthony J. Hall
                                    Anthony J. Hall, Esq.
                                    FL Bar No. 40924
                                    THE LEACH FIRM, P.A.
                                    631 S. Orlando Avenue, Suite 300
                                    Winter Park, Florida 32789
                                    Telephone: (407) 574-4999
                                    Facsimile: (833) 523-5864
                                    Email: ahall@theleachfirm.com
                                    Email: npacheco@theleachfirm.com
                                    Attorneys for Plaintiff




                                      16
